Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16, 18-19, 24, and 26-27 are allowable. The restriction requirement between Groups VI to IX, as set forth in the Office action mailed on November 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/23/20 is withdrawn.  Claims 20-23 and 28-31, directed to where the fusion protein further comprises a peptide linker between the target protein and the N-glycosylation domain, the fusion protein is targeted to an endoplasmic reticulum, the recombinant vector further comprises a BiP-encoding gene, a HDEL peptide-encoding gene, and the recombinant vector is for use in expression in a plant cell are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 16, 18-19, 24, and 26-27 are allowable. The restriction requirement among the species of recombinant vectors, as set forth in the Office action mailed on March 31, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 3/31/2021 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 20-23 and 28-31, directed to the species of recombinant vectors are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-18 were originally filed on July 17, 2019. 
The amendment received on July 17, 2019, amended claims 5-8 and 13-14.  The amendment received on July 6, 2020, amended claim 7.  The amendment received on November 11,  2020, canceled claims 1-15; amended claims 16-18; and added new claims 19-31.  The amendment received on January 25, 2021, amended claims 20-23 and 28-31.  The amendment received on July 30, 2021, canceled claims 17 and 25; and amended claims 16, 18-19, 24, and 26-27.  The Examiner’s Amendment below, amends claims 16, 18-24, and 26-31. 
Claims 16, 18-24, and 26-31 are currently pending and are under consideration.  

Priority
The present application claims status as a 371 (National Stage) of PCT/KR2018/000807 filed January 17, 2018, and claims priority under 119(a)-(d) to Korean Application No. 10-2017-0008160 filed on January 17, 2017. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Korean Application No. 10-2017-0008160, which papers have been placed of record in the file.  Please note that the Korean application is in a foreign language and therefore cannot be verified.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on July 30, 2021, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Regarding claims 16 and 24, please note that the Examiner is interpreting the scope of the recombinant vector as open-ended requiring a gene that encodes a fusion protein but encompasses additional components.  Similarly, the scope of the fusion protein is interpreted as open-ended requiring a target protein and an N-glycosylation domain fused to the C-terminal or N-terminal of the target protein but encompasses additional components.  However, the scope 
Regarding claims 18 and 26, please note that the Examiner is interpreting the scope as closed-ended requiring 100% identity and the same length to SEQ ID NOs: 6 or 7.  As such, the scope of claims 18 and 26 is analogous to “consisting of SEQ ID NO: 1” above. 
Regarding claims 19 and 27, please note that the Examiner is interpreting the scope as closed-ended requiring 100% identity and the same length to SEQ ID NO: 7.  As such, the scope of claims 19 and 27 is analogous to “consisting of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Response, filed 7/30/21, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see Response, filed 7/30/21, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 16 and 24 has been withdrawn.

Applicant’s arguments, see Response, filed 7/30/21, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 17-19 and 25-27 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 7/30/21, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 18 and 26 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 7/30/21, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 19 and 27 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 7/30/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 16-19 and 24-27 as being unpatentable over Jin et al. US Publication No. 2007/0161081 A1 published on July 12, 2007 has been withdrawn.

Applicant’s arguments, see Response, filed 7/30/21, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of claims 16-19 and 24-27 as being unpatentable over claims 14-15 of copending Application No. 16/825,022 (US Publication No. 2020/0354726 A1) has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Mih Suhn Koh (representative for Applicants) on November 5, 2021.
The application has been amended as follows: 
	IN THE CLAIMS:

16.	(Currently Amended)	A method of producing a target protein, the method comprising culturing a recombinant cell comprising a recombinant vector for expressing the target protein, the recombinant vector comprising a gene encoding a fusion protein comprising the target protein and an N-glycosylation domain fused to [[a]] the C- terminal or N-terminal of the target protein, 
wherein the N-glycosylation domain is a polypeptide having a length of 10 to 60 consecutive amino acids in a human CD45 protein of SEQ ID NO: 5, the polypeptide consisting of a human CD45-derived M domain of SEQ ID NO: 2 or a portion of the M domain, 
wherein the portion of the M domain is a polypeptide fragment of 10 or more amino acids and one or more N-glycosylation sites selected from Asn at position 2, Asn at position 30, Asn at position 40, and Asn at position 46, of SEQ ID NO: 2.

18.	(Currently Amended)	The method of claim 16, wherein selected from the group consisting of "LTECKNASVS ISHNSCTAPD (SEQ ID NO: 6)" and "NVNENVECGN NTCTNNEVHN LTECKNASVS ISHNSCTAPD (SEQ ID NO: 7).

19.	(Currently amended)	The method of 17, wherein is "NVNENVECGN NTCTNNEVHN LTECKNASVS ISHNSCTAPD (SEQ ID NO: 7)."

20.	(Currently amended)	The method of 16, 

wherein the fusion protein further comprises a peptide linker between the target protein and the N-glycosylation domain.

21.	(Currently amended)	The method of 16, 

wherein the fusion protein is targeted to an endoplasmic reticulum.

22.	(Currently amended)	The method of 16, 

wherein the recombinant vector further comprises a BiP (chaperone binding protein)-encoding gene, a HDEL (His-Asp-Glu-Leu) (SEQ ID NO: 54) peptide-encoding gene, or a combination thereof.

23.	(Currently Amended)	The method of 16, 

wherein the recombinant vector is for use in expression in a plant cell.

24.	(Currently Amended)	A method of producing a target protein, the method comprising growing a transgenic organism comprising a recombinant cell comprising a recombinant vector for expressing the target protein, the recombinant vector comprising a gene encoding a fusion protein comprising the target protein and an N-glycosylation domain fused to [[a]] the C-terminal or N-terminal of the target protein, wherein the N-glycosylation domain is a polypeptide having a length of 10 to 60 consecutive amino acids in a human CD45 protein of SEQ ID NO: 5, the polypeptide consisting of a human CD45-derived M domain of SEQ ID NO: 2 or a portion of the M domain, 
of 10 or more amino acids and one or more N-glycosylation sites selected from Asn at position 2, Asn at position 30, Asn at position 40, and Asn at position 46, of SEQ ID NO: 2.

26.	(Currently Amended)	The method of claim 24, wherein selected from the group consisting of "LTECKNASVS ISHNSCTAPD (SEQ ID NO: 6)" and "NVNENVECGN NTCTNNEVHN LTECKNASVS ISHNSCTAPD (SEQ ID NO: 7).

27.	(Currently amended)	The method of 24, wherein is "NVNENVECGN NTCTNNEVHN LTECKNASVS ISHNSCTAPD (SEQ ID NO: 7)."

28.	(Currently amended)	The method of 24, 

wherein the fusion protein further comprises a peptide linker between the target protein and the N-glycosylation domain.

	The method of 24, 

wherein the fusion protein is targeted to an endoplasmic reticulum.

30.	(Currently Amended) The method of 24, 

wherein the recombinant vector further comprises a BiP (chaperone binding protein)-encoding gene, a HDEL (His-Asp-Glu-Leu) (SEQ ID NO: 54) peptide-encoding gene, or a combination thereof.

31.	(Currently Amended)	The method of 24, 

wherein the recombinant vector is for use in expression in a plant cell.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
It is noted that the instantly claimed method is novel and nonobvious because there is no teaching or suggestion in the art to utilize a N-glycosylation domain that requires a polypeptide with a length of 10-60 contiguous amino acids of SEQ ID NO: 2 and one or more N-glycosylation sites selected from Asn at position 2, Asn at position 30, Asn at position 40, and Asn at position 46 of SEQ ID NO: 2.  The closest prior art is Jin et al. US Publication No. 2007/0161081 A1 (cited in the Action mailed on 3/31/21).  With respect to the N-glycosylation domain, Jin et al. teaches that the CD45 polypeptide or fragment contains the sequence of amino acids set forth in any of SEQ ID NOs: 272, 274-279, 281, 283, 285, 287, 289, 291, 293, and 295 (See Jin specification, paragraph [0026]).  When comparing Jin’s SEQ ID NO: 289 with instant SEQ ID NO: 2 there is 100% identity with residues 14-73 of Jin’s SEQ ID NO: 289.  However, Jin’s SEQ ID NO: 289 is 82 amino acids in length, and thus, is not encompassed by the instant N-glycosylation domain.  Therefore, the instantly claimed method is novel and nonobvious.
Additionally, the Examiner would like to point out a related application, i.e., Hwang et al. U.S. Patent Application No. 16/825,022, published as 2020/0354726 A1 (cited in the Action mailed on 3/31/21).  In Hwang et al., the claimed method encompasses a method of producing a target protein, i.e., carbonic anhydrase, by growing a transgenic organism, i.e., a plant, comprising a recombinant cell comprising the recombinant vector of claim 1.  Notably, the recombinant vector of claim 1 comprises a target protein, i.e., carbonic anhydrase, fused to an M domain.  An M domain encompasses a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654